IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                   Fifth Circuit

                                                                            FILED
                                                                           May 23, 2008
                                     No. 06-51619
                                   Summary Calendar                   Charles R. Fulbruge III
                                                                              Clerk

UNITED STATES OF AMERICA

                                                  Plaintiff-Appellee

v.

JOSE GONZALEZ-VARGAS

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                           USDC No. 2:05-CR-859-ALL


Before WIENER, GARZA, and BENAVIDES, Circuit Judges.
PER CURIAM:*
       The attorney appointed to represent Jose Gonzalez-Vargas (Gonzalez) has
moved for leave to withdraw and has filed a brief in accordance with Anders v.
California, 386 U.S. 738 (1967). Gonzalez has filed a response wherein he
suggests that his trial counsel was ineffective. Because Gonzalez did not raise
this claim in the district court, the record is not sufficiently developed to permit
consideration of this claim on direct appeal. See United States v. Cantwell, 470
F.3d 1087, 1091 (5th Cir. 2006). Gonzalez also suggests that his appellate

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                                 No. 06-51619

counsel has been ineffective for failing to raise certain sentencing arguments on
appeal. Gonzalez’s argument is without merit, however, because the claims are
barred by the appeal waiver provision of the plea agreement. Counsel is not
required to raise meritless arguments on appeal. See Koch v. Puckett, 907 F.3d
524, 527 (5th Cir. 1990). Our independent review of the record, counsel’s brief,
and Gonzalez’s response discloses no nonfrivolous issue for appeal. Accordingly,
counsel’s motion for leave to withdraw is GRANTED, counsel is excused from
further responsibilities herein, and the APPEAL IS DISMISSED. See 5TH CIR.
R. 42.2.




                                       2